Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 15 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim must be in one sentence form only.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1 and 4-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018); and Electric Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	A system for recommending a disaster recovery failover region of a public cloud service provider, the system comprising: a memory having computer-readable instructions stored therein; a processor configured to execute the computer-readable instructions to: [Additional elements that do not amount to more than the judicial exception, i.e., computer, processor, memory, etc.]
	detect a disaster recovery requirement for one or more clients of the public cloud service provider, wherein the one or more clients is predicted to be affected by a disaster; [Abstract idea of analyzing data. Mental Process. A human can detect a disaster recovery requirement.]
	monitor one or more disaster recovery (DR) factors associated with geological and meteorological conditions, legal and compliance requirements, network latency and costs for a plurality of disaster recovery regions associated with the public cloud service provider; and [Abstract idea of analyzing data. Mental Process. A human can monitor a disaster recovery factor.]
	recommend a disaster recovery failover region for each of the one or more clients affected by the occurrence of the disaster based on the one or more DR factors. [Abstract idea of recommending data. Mental Process. A human can recommend a disaster recovery failover.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. ([“Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.”]). MPEP 2106.04(a)(2) Mathematical Concepts and Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 4 recites the following:
	The system of claim 1, wherein the processor is configured to execute the computer- readable instructions to monitor the DR factors associated with history of occurrence of the disaster, a type of the disaster, a classification of the disaster, an intensity of the disaster, a frequency of occurrence of the disaster, or combinations thereof for each of the plurality of disaster recovery regions. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 5 recites the following:
	The system of claim 4, wherein the processor is configured to execute the computer- readable instructions to monitor the DR factors associated with occurrence of a natural disaster, a man-made disaster, or combinations thereof. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 6 recites the following:
	The system of claim 5, wherein the processor is configured to execute the computer- readable instructions to monitor the DR factors associated with occurrence of an earthquake, a hurricane, a tsunami, or combination thereof. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 7 recites the following:
	The system of claim 5, wherein the processor is configured to execute the computer- readable instructions to monitor the DR factors associated to cyber attacks. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 8 recites the following:
	The system of claim 1, wherein the processor is configured to execute the computer- readable instructions to determine the DR factors associated with network latency between a primary site of the each of the one or more clients and the plurality of disaster recovery regions. [Abstract idea of analyzing data.]
	Claim 9 recites the following:
	The system of claim 8, wherein the processor is configured to execute the computer- readable instructions to determine the DR factors associated with network latency between the primary site of the each of the one or more clients, locations of the customers accessing the public cloud platform, and the plurality of disaster recovery regions. [Abstract idea of analyzing data.]
	Claim 10 recites the following:
	The system of claim 1, wherein the processor is configured to execute the computer- readable instructions to determine the DR factors associated with compliance requirements of each of the one or more clients, availability of one or more features provided by the cloud service provider in the disaster recovery regions, or combinations thereof. [Abstract idea of analyzing data.]
	Claim 11 recites the following:
	The system of claim 1, wherein the processor is configured to execute the computer- readable instructions to: assign a weightage to each of the DR factors associated with the geological and meteorological conditions, legal and compliance requirements and costs for a plurality of disaster recovery regions associated with the public cloud service provider; estimate a DR score for each of the plurality of disaster recovery regions based upon the assigned weightage; and compare the DR scores for each of the plurality of disaster recovery regions to recommend the disaster recovery region for each of the one or more clients. [Abstract idea of manipulating and analyzing data.]
	Claim 12 recites the following:
	The system in claim 1, wherein the processor is configured to execute the computer- readable instructions to implement a DR test of sample test infrastructure of the recommended DR failover region. [Abstract idea of analyzing data.]
	Claim 13 recites the following:
	The system of claim 1, wherein the processor is further configured to execute the computer-readable instructions to group one or more virtual machines, computing servers and services for co-locating in the desired region. [Additional elements that do not amount to more than the judicial exception, i.e., computer, processor, memory, etc.]
	Claim 14 is rejected based on similar rationale given to claim 1.
	Claim 15 recites the following:
	The system of claim 14, wherein the disaster monitoring module is configured to monitor the DR factors associated with history of occurrence of the disaster, a type of the disaster, a classification of the disaster, an intensity of the disaster, a frequency of occurrence of the disaster, or combinations thereof for each of the plurality of disaster recovery regions [Abstract data types.]
	Claim 16 recites the following:
	The system of claim 15, wherein the disaster monitoring module is configured to monitor a cyberattack, an earthquake, a hurricane, a tsunami, or combination thereof. [Abstract data types.]
	Claim 17 recites the following:
	The system of claim 14, wherein the disaster recovery (DR) recommendation engine is further configured to group one or more virtual machines, computing servers and services for co- locating in the desired region. [Additional elements that do not amount to more than the judicial exception, i.e., computer, processor, memory, etc.]
	Claim 18 recites the following:
	The system of claim 14, wherein the disaster recovery (DR) recommendation engine is further configured to: monitor metadata of port based incoming and outgoing requests on a server hosting the DR recommendation engine; and analyse the metadata to recommend the disaster recovery region. [Abstract idea of collecting and analyzing data.]
	Claim 19 is rejected based on similar rationale given to claim 1.
	Claim 20 recites the following:
	The computer implemented method of claim 19, further comprising: assigning a weightage to each of the DR factors associated with the geological and meteorological conditions, legal and compliance requirements and costs for a plurality of disaster recovery regions associated with the public cloud service provider; estimating a DR score for each of the plurality of disaster recovery regions based upon the assigned weightage; and comparing the DR scores for each of the plurality of disaster recovery regions to recommend the disaster recovery region for each of the one or more clients. [Abstract idea of manipulating and analyzing data.]
	Claim 21 recites the following:
	The computer implemented method of claim 20, further comprising determining the weightage for each of the DR factors based upon business and technology requirements of each of the clients. [Abstract idea of analyzing data.]
	Claim 22 recites the following:
	The computer implemented method of claim 19, further comprising determining the DR factors associated with network latency between the primary site of the each of the one or more clients, locations of the customers accessing the public cloud platform, and the plurality of disaster recovery regions. [Abstract idea of analyzing data.]
	Claim 23 recites the following:
	The computer implemented method of claim 19, further comprising determining the DR factors associated with compliance requirements of each of the one or more clients, availability of one or more features provided by the cloud service provider in the disaster recovery regions, or combinations thereof. [Abstract idea of analyzing data.]
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10, 13, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korotaev et al. US 2020/0159609 (hereinafter “Korotaev”).
	Regarding claim 1, Korotaev teaches: A system for recommending a disaster recovery failover region of a public cloud service provider, the system comprising: a memory having computer-readable instructions stored therein; a processor configured to execute the computer-readable instructions to: [FIG. 1]
	detect a disaster recovery requirement for one or more clients of the public cloud service provider, wherein the one or more clients is predicted to be affected by a disaster; [FIG. 4 and paragraphs 0038-0050: steps 402-414]
	monitor one or more disaster recovery (DR) factors associated with geological and meteorological conditions, legal and compliance requirements, network latency and costs for a plurality of disaster recovery regions associated with the public cloud service provider; and [FIG. 4 and 0039: “…the data may be received from a plurality of sensor(s) disposed in the data center, such as a temperature sensor…”]
	recommend a disaster recovery failover region for each of the one or more clients affected by the occurrence of the disaster based on the one or more DR factors. [FIG. 4 and 0047: steps 404-416]
	Regarding claim 2, Korotaev teaches: The system of claim 1, wherein the processor is further configured to execute the computer-readable instructions to facilitate proactive replication of computing, storage and networking infrastructure from a primary data center of the client to the recommended DR failover region in advance of the occurrence of disaster. [FIG. 4 and 0047: “If so, then at step 416, the backup system 104 proceeds to perform a remainder of the disaster recovery operations to failover the servers to a recovery system.”]
	Regarding claim 3, Korotaev teaches: The system of claim 2, wherein the processor is further configured to execute the computer-readable instructions to facilitate the replication via direct copy, full backup or incremental backup of the data, storage & networking infrastructure to the site in recommended DR region. [FIG. 4 and 0047: “If so, then at step 416, the backup system 104 proceeds to perform a remainder of the disaster recovery operations to failover the servers to a recovery system.”]
	Regarding claim 4, Korotaev teaches: The system of claim 1, wherein the processor is configured to execute the computer- readable instructions to monitor the DR factors associated with history of occurrence of the disaster, a type of the disaster, a classification of the disaster, an intensity of the disaster, a frequency of occurrence of the disaster, or combinations thereof for each of the plurality of disaster recovery regions. [FIG. 4 and 0039: “In some aspects, the data may be received from a plurality of sensor(s) disposed in the data center, such as a temperature sensor, a carbon dioxide sensor, a humidity sensor, a motion sensor, a smoke detector, and a surveillance video camera”]
	Regarding claim 5, Korotaev teaches: The system of claim 4, wherein the processor is configured to execute the computer- readable instructions to monitor the DR factors associated with occurrence of a natural disaster, a man-made disaster, or combinations thereof. [FIG. 4 and 0039: “In some aspects, the data may be received from a plurality of sensor(s) disposed in the data center, such as a temperature sensor, a carbon dioxide sensor, a humidity sensor, a motion sensor, a smoke detector, and a surveillance video camera”]
	Regarding claim 6, Korotaev teaches: The system of claim 5, wherein the processor is configured to execute the computer- readable instructions to monitor the DR factors associated with occurrence of an earthquake, a hurricane, a tsunami, or combination thereof. [0034: “…the data center 300 may include weather sensors disposed outside of the data center for detecting hazardous weather events (e.g., thunderstorms, floods, tornados, earthquakes, etc.) that may negatively affect the servers within the data center.”]
	Regarding claim 7, Korotaev teaches: The system of claim 5, wherein the processor is configured to execute the computer- readable instructions to monitor the DR factors associated to cyber attacks. [0049: “e backup system may proactively perform disaster recovery operations based on an event escalation tree representing unauthorized or malicious access over the computer network to servers in the data center.”]
	Regarding claim 8, Korotaev teaches: The system of claim 1, wherein the processor is configured to execute the computer- readable instructions to determine the DR factors associated with network latency between a primary site of the each of the one or more clients and the plurality of disaster recovery regions. [0002: “a given disaster recovery policy may specify a recovery point objective (RPO), which is the maximum time period in which data might be lost from an information technology (IT) service due to a disruption or incident”; and 0025: “in compliance with a policy specifying a RPO of 24 hours, the backup system 104 may be configured to create a full backup of each server 102 every day at 2:00 AM.”]
	Regarding claim 10, Korotaev teaches: The system of claim 1, wherein the processor is configured to execute the computer- readable instructions to determine the DR factors associated with compliance requirements of each of the one or more clients, availability of one or more features provided by the cloud service provider in the disaster recovery regions, or combinations thereof. [0025: “in compliance with a policy specifying a RPO of 24 hours, the backup system 104 may be configured to create a full backup of each server 102 every day at 2:00 AM.”]
	Regarding claim 13, Korotaev teaches: The system of claim 1, wherein the processor is further configured to execute the computer-readable instructions to group one or more virtual machines, computing servers and services for co-locating in the desired region. [0012: “In another aspect, the corresponding action includes provisioning at least one virtual machine for use as a recovery virtual machine.”]
	Claims 19 is rejected based on similar rationale and citations given to claim 1.
	Regarding claim 21, Korotaev teaches: The computer implemented method of claim 20, further comprising determining the weightage for each of the DR factors based upon business and technology requirements of each of the clients. [0043: “In other aspects, the system monitor may calculate a time period between possible escalated events, and may use that time period for calculating a relevancy weight that influences whether an event is deemed escalating.”]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113